853 F.2d 926
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Leonard J. STERN, Judge, Defendant-Appellee.
No. 88-3413.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1988.

Before ENGEL, Chief Judge, and KEITH and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The plaintiff moves to expedite the appeal, to reverse the judgment, and to remand this appeal from the district court's judgment dismissing this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The plaintiff's motion to expedite, reverse, and remand is construed as his brief on appeal.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prolific litigant.  The defendant is a judge of the Ohio Court of Claims.  In his complaint, the plaintiff alleged that the defendant improperly dismissed the plaintiff's Court of Claims action when the defendant should have allowed removal of the case to federal court.  The plaintiff alleged that the dismissal denied his due process and equal protection rights, and he requested ten million dollars in damages.


3
The district court held that the defendant was absolutely immune from damages in a civil rights action because his actions were taken pursuant to his judicial power.  We agree with the conclusion of the district court for the reasons stated in its order.


4
The motion to expedite, reverse, and remand is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.